                                                                                                  Case 2:18-cv-02286-JAD-BNW Document 46
                                                                                                                                      45 Filed 03/05/21
                                                                                                                                               03/01/21 Page 1 of 7


                                                                                              1   G. MARK ALBRIGHT, ESQ. (001394)
                                                                                                  JORGE L. ALVAREZ, ESQ. (014466)
                                                                                              2   DANIEL R. ORMSBY, ESQ. (014595)
                                                                                                  ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                              3   801 South Rancho Drive, Suite D-4
                                                                                                  Las Vegas, Nevada 89106
                                                                                              4
                                                                                                  T: (702) 384-7111 / F: (702) 384-0605
                                                                                                  gma@albrightstoddard.com
                                                                                              5
                                                                                                  jalvarez@albrightstoddard.com
                                                                                              6   Attorneys for Defendant Alton Locklear

                                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                                              8                                          DISTRICT OF NEVADA
                                                                                              9   SAEID SAM KANGARLOU,                               CASE NO.:      2:18-cv-02286-JAD-BNW
                                                                                             10
                                                                                                                           Plaintiff,
                                                                                             11   vs.                                                  DEFENDANTS’ JOINT DISCOVERY
                                                                                                                                                           PLAN AND [PROPOSED]
                                                                                                  ALTON AL LOCKLEAR, LUMBEE LAND                       SCHEDULING ORDER OR IN THE
       ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                             12
                                                                                                  DEVELOPMENT, INC.; LUMBEE TRIBE                       ALTERNATIVE, FURTHER STAY
                                                                                             13   HOLDINGS, INC.,
                                                                                                                                                              OF DISCOVERY

                                                                                             14                            Defendants.
                                      A PROFESSIONAL CORPORATION




                                                                                                                                                        SPECIAL SCHEDULING REVIEW
                                         LAS VEGAS, NEVADA 89106

                                                                   LAS VEGAS, NEVADA 89106
                                         801 SOUTH RANCHO DRIVE
                                           QUAIL PARK, SUITE D-4




                                                                                                                                                                REQUESTED
LAW OFFICES




                                                                                             15

                                                                                             16
                                                                                                         Defendant ALTON AL LOCKLEAR (“Locklear”) and Defendants LUMBEE LAND
                                                                                             17
                                                                                                  DEVELOPMENT, INC. and LUMBEE TRIBE HOLDINGS, INC. (hereinafter “Lumbee”)
                                                                                             18
                                                                                                  (Locklear and Lumbee are collectively hereinafter referred to as “Defendants”), by and through their
                                                                                             19
                                                                                                  respective counsel, hereby submit to the Court the following Joint Discovery Plan and [Proposed]
                                                                                             20
                                                                                                  Scheduling Order (“DPSO”) pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26-1.
                                                                                             21
                                                                                                         Plaintiff SAID SAM KANGARLOU (“Plaintiff”), who is appearing in proper person, has
                                                                                             22
                                                                                                  not contacted the Defendants to participate in a Rule 26(f) Conference as required under LR 26-1.
                                                                                             23   In addition, Plaintiff no longer returns telephone calls or emails from Defendant Locklear’s counsel
                                                                                             24   regarding this matter.
                                                                                             25          Defendants respectfully request that discovery herein be stayed for an additional sixty (60)
                                                                                             26   days pending a decision on Defendants Lumbee Land Development, Inc.’s and Lumbee Land Tribe
                                                                                             27   Holdings, Inc.’s Motion to Dismiss currently pending before the Court. In the alternative, if this
                                                                                             28
                                                                                                  Case 2:18-cv-02286-JAD-BNW Document 46
                                                                                                                                      45 Filed 03/05/21
                                                                                                                                               03/01/21 Page 2 of 7


                                                                                              1
                                                                                                  Court is not inclined to further stay discovery in this matter, Defendants request further instruction
                                                                                              2
                                                                                                  from the Court on how to proceed.
                                                                                              3
                                                                                                         Defendants have also included the foregoing DPSO for the Court’s review and approval, in
                                                                                              4
                                                                                                  the event both the above requests are denied.
                                                                                              5          Defendant Lumbee Land Development Inc. and Lumbee Tribe Holdings, Inc. do not intend
                                                                                              6   to waive any right, consent to jurisdiction, or in any way waive any arguments provided in their
                                                                                              7   current Motion to Dismiss/Motion for Summary Judgment by participating in this Joint Discovery
       ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                              8   and [Proposed] Scheduling Order.

                                                                                              9          I. Procedural History
                                      A PROFESSIONAL CORPORATION




                                                                                             10          Plaintiff submitted and filed a Complaint on November 30, 2018, in the United States
                                         LAS VEGAS, NEVADA 89106

                                                                   LAS VEGAS, NEVADA 89106
                                         801 SOUTH RANCHO DRIVE
                                           QUAIL PARK, SUITE D-4
LAW OFFICES




                                                                                             11   District Court, District of Nevada against Defendants Locklear, Lumbee Tribe of North Carolina,

                                                                                             12   Lumbee Land Development, Inc., and Lumbee Tribe Holdings, Inc., along with an application to

                                                                                             13   proceed in forma pauperis (ECF No. 1-2). Approximately one (1) year later on November 13, 2019,

                                                                                             14   the Court evaluated Plaintiff's Complaint and application to proceed in forma pauperis and permitted

                                                                                                  Plaintiff to proceed in forma pauperis, but dismissed Plaintiff'’s Complaint because there was not
                                                                                             15
                                                                                                  complete diversity between the parties.
                                                                                             16
                                                                                                         Thereafter, on December 12, 2019, Plaintiff filed a First Amended Complaint, addressing
                                                                                             17
                                                                                                  the diversity issue and also removing Defendant Lumbee Tribe of North Carolina [ECF No. 21].
                                                                                             18
                                                                                                  Defendant Locklear was served with a copy of the Summons and the First Amended Complaint on
                                                                                             19
                                                                                                  September 18, 2020 and filed his Answer to the First Amended Complaint on October 6, 2020 [ECF
                                                                                             20
                                                                                                  No. 31]. The Lumbee Defendants were served with a copy of the Summons and First Amended
                                                                                             21
                                                                                                  Complaint on September 23, 2020 and filed a Motion to Dismiss Plaintiff’s Complaint on October
                                                                                             22
                                                                                                  13, 2020 [ECF No. 32]. Plaintiff filed an Opposition to Lumbee’s Motion to Dismiss Plaintiff’s
                                                                                             23
                                                                                                  Complaint on October 27, 2020 [ECF No. 35]. The Lumbee Defendants filed a Reply in Support
                                                                                             24
                                                                                                  of Motion to Dismiss Plaintiff’s Complaint on November 3, 2020 [ECF No. 36].
                                                                                             25
                                                                                                         Thereafter, on or about November 18, 2020, the Plaintiff, in proper person, and Defendant
                                                                                             26
                                                                                                  Locklear, by and through his counsel, held a FRCP 26(f) meeting to discuss discovery and case
                                                                                             27   deadlines in preparation of filing a Discovery Plan and Scheduling Order herein. At the FRCP 26(f)
                                                                                             28   meeting, the Plaintiff and Defendant Locklear agreed to a stay of discovery for 90 days, or until
                                                                                                                                                   -2-
                                                                                                  Case 2:18-cv-02286-JAD-BNW Document 46
                                                                                                                                      45 Filed 03/05/21
                                                                                                                                               03/01/21 Page 3 of 7


                                                                                              1
                                                                                                  February 18, 2021, to wait until the Motion to Dismiss has been reviewed and decided upon by the
                                                                                              2
                                                                                                  Court prior to setting discovery deadlines and incurring the time and expense of drafting and filing
                                                                                              3
                                                                                                  a Discovery Plan and Scheduling Order and serving written discovery in the event the Court
                                                                                              4
                                                                                                  dismisses the action, thereby relieving the parties and the Court of further cost and expense. The
                                                                                              5   Plaintiff and Defendant Locklear further stipulated to delay submission of the stipulated discovery
                                                                                              6   plan and scheduling order until ten (10) days following the decision on the Motion to Dismiss if said
                                                                                              7   Motion is denied (ECF No. 38).
       ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                              8          The Court approved the stipulation and filed a Minute Order on December 4, 2020, granting

                                                                                              9   the joint motion to stay discovery (ECF No. 38), stating that discovery in this matter is stayed until
                                      A PROFESSIONAL CORPORATION




                                                                                             10   February 18, 2021, while the Court considers the pending motion to dismiss, that the deadline for
                                         LAS VEGAS, NEVADA 89106

                                                                   LAS VEGAS, NEVADA 89106
                                         801 SOUTH RANCHO DRIVE
                                           QUAIL PARK, SUITE D-4
LAW OFFICES




                                                                                             11   submission of a stipulated discovery plan and scheduling order is extended up to and including 10

                                                                                             12   days following a decision on the motion to dismiss (or 10 days following 2/18/2021) to the extent

                                                                                             13   this matter is not dismissed with prejudice, and that the discovery stay shall lapse on February 18,

                                                                                             14   2021 regardless of whether the district judge has resolved the motion to dismiss.

                                                                                                         Based thereon, the discovery plan and scheduling order herein is due by March 1, 2021,
                                                                                             15
                                                                                                  which is ten (10) days after the lapse of the stay.
                                                                                             16
                                                                                                         II. Fed. R. Civ. P. 26 Meeting
                                                                                             17
                                                                                                         As of this date, Plaintiff has not contacted Defendants to participate in a Rule 26(f)
                                                                                             18
                                                                                                  Conference regarding a discovery plan and schedule for this matter as required under LR 26-1.
                                                                                             19
                                                                                                  Recently, Plaintiff has refused to return telephone calls or emails from Defendant Locklear’s counsel
                                                                                             20
                                                                                                  regarding this matter.
                                                                                             21
                                                                                                         Defendants respectfully request that discovery be stayed an additional sixty (60) days
                                                                                             22
                                                                                                  pending a decision on Defendants Lumbee Land Development, Inc.’s and Lumbee Land Tribe
                                                                                             23
                                                                                                  Holdings, Inc.’s Motion to Dismiss currently pending before the Court. In the alternative, if this
                                                                                             24
                                                                                                  Court is not inclined to further stay discovery in this matter, Defendants request further instruction
                                                                                             25
                                                                                                  from the Court on how to proceed.
                                                                                             26
                                                                                                         In the event this Court denies both the above requests, Defendants submit the foregoing
                                                                                             27   discovery plan and [proposed] scheduling order pursuant to this Court’s Minute Order.
                                                                                             28   ///
                                                                                                                                                    -3-
                                                                                                  Case 2:18-cv-02286-JAD-BNW Document 46
                                                                                                                                      45 Filed 03/05/21
                                                                                                                                               03/01/21 Page 4 of 7


                                                                                              1
                                                                                                         III. Initial Disclosures
                                                                                              2
                                                                                                         The Defendants will exchange their respective Initial Disclosures by March 15, 2020, which
                                                                                              3
                                                                                                  is fourteen (14) days from the date the Defendants participated in the Rule 26(f) Conference, unless
                                                                                              4
                                                                                                  the Lumbee Defendants’ Motion to Dismiss is granted prior thereto.
                                                                                              5
                                                                                                         IV. The Subjects On Which Discovery Will Be Conducted
                                                                                              6

                                                                                              7          The Defendants are in agreement that discovery will be needed on the Plaintiff’s claims and
       ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                              8   causes of action, his damages, including any economic, compensatory and emotional distress

                                                                                              9   damages, as well as the Defendants’ defenses to the same consistent with the Federal Rules of Civil
                                      A PROFESSIONAL CORPORATION




                                                                                             10
                                         LAS VEGAS, NEVADA 89106

                                                                   LAS VEGAS, NEVADA 89106
                                         801 SOUTH RANCHO DRIVE




                                                                                                  Procedure and the Local Rules of this District.
                                           QUAIL PARK, SUITE D-4
LAW OFFICES




                                                                                             11          V. Issues Related To The Disclosure Or Discovery Of Electronically Stored
                                                                                                            Information
                                                                                             12
                                                                                                         The Defendants hereby certify that they discussed whether they intend to present evidence
                                                                                             13
                                                                                                  in electronic format to jurors for the purposes of jury deliberations. At this time, the Defendants
                                                                                             14
                                                                                                  believe that this case may involve or require the inspection or production of some electronically
                                                                                             15
                                                                                                  stored information (“ESI”). To the extent a party requests ESI, the Defendants agree that the ESI
                                                                                             16
                                                                                                  can be produced as a readable image (e.g., .pdf or .tiff) file, while reserving the right to seek ESI
                                                                                             17
                                                                                                  thereafter if necessary and to the extent readable images are insufficient in establishing any claims
                                                                                             18
                                                                                                  or defenses. If a party later requests the ESI be produced in its native format and/or as a forensic
                                                                                             19
                                                                                                  copy, the Defendants agree to meet and confer to determine the parameters of the production and to
                                                                                             20
                                                                                                  produce according to the Federal Rules of Civil Procedure and LR 26-1(b)(9).
                                                                                             21
                                                                                                         Accordingly, the Defendants agree that a party who produces a document protected from
                                                                                             22
                                                                                                  disclosure by the attorney-client privilege, attorney work product doctrine or any other recognized
                                                                                             23
                                                                                                  privilege (“privileged document”) without intending to waive the claim of privilege associated with
                                                                                             24   such document may promptly, meaning within fifteen (15) days after the producing party actually
                                                                                             25   discovers that such inadvertent disclosure occurred, amend its discovery response and notify the
                                                                                             26   other party that such document was inadvertently produced and should have been withheld. Once
                                                                                             27   the producing party provides such notice to the requesting party, the requesting party must promptly,
                                                                                             28   meaning within seventy-two (72) hours, return the specified document(s) and any copies thereof.
                                                                                                                                                    -4-
                                                                                                  Case 2:18-cv-02286-JAD-BNW Document 46
                                                                                                                                      45 Filed 03/05/21
                                                                                                                                               03/01/21 Page 5 of 7


                                                                                              1
                                                                                                  By complying with this obligation, the requesting party does not waive any right to challenge the
                                                                                              2
                                                                                                  assertion of privilege and request an order of the Court denying such privilege.
                                                                                              3
                                                                                                         VI. Discovery Disputes
                                                                                              4
                                                                                                         The Defendants agree to forego the optional requirement of a court conference under Fed.
                                                                                              5   R. Civ. P. 16(b)(3)(v).
                                                                                              6          VII. Limits On Discovery
                                                                                              7          At this time, except as explicitly stated herein, the Defendants agree that discovery will be
       ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                              8   conducted with the Federal Rules of Civil Procedure and applicable Local Rules of this District

                                                                                              9   Court without limitation or modification of the same.
                                      A PROFESSIONAL CORPORATION




                                                                                             10          VIII. Alternative Dispute Resolution
                                         LAS VEGAS, NEVADA 89106

                                                                   LAS VEGAS, NEVADA 89106
                                         801 SOUTH RANCHO DRIVE
                                           QUAIL PARK, SUITE D-4
LAW OFFICES




                                                                                             11          The Defendants hereby certify that they have met and conferred about the possibility of using

                                                                                             12   alternative dispute resolution processes. The Defendants anticipate that, if the Motion to Dismiss is

                                                                                             13   denied, they would be willing to participate in an Early Neutral Evaluation.

                                                                                             14          IX. Alternative Forms Of Case Disposition

                                                                                                         The Defendants hereby certify that they considered consent to trial by a magistrate judge
                                                                                             15
                                                                                                  under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use of the Short Trial Program. At this time,
                                                                                             16
                                                                                                  the Defendants do not consent to trial by the magistrate judge or to the use of the Court’s Short Trial
                                                                                             17
                                                                                                  Program.
                                                                                             18
                                                                                                         X. Discovery Plan
                                                                                             19
                                                                                                         All discovery in this case will be conducted in accordance with the Federal Rules of Civil
                                                                                             20
                                                                                                  Procedure and applicable Local Rules of this District Court. The Defendants propose to the Court
                                                                                             21
                                                                                                  the following cut-off dates:
                                                                                             22
                                                                                                         a. Discovery Cut-off Date: The discovery cut-off deadline shall be Tuesday, August 17,
                                                                                             23
                                                                                                  2021, which is 180 days after end of the stay of discovery which ended on February 18, 2020.
                                                                                             24
                                                                                                         b. Amending the Pleadings and Adding Parties: The deadline to amend pleadings or add
                                                                                             25
                                                                                                  parties shall be Wednesday, May 19, 2021, ninety (90) days prior to the discovery cut-off date, in
                                                                                             26
                                                                                                  accordance with LR 26-1(b)(2).
                                                                                             27          c. Expert Disclosures: The expert disclosure deadline shall be Friday, June 18, 2021, sixty
                                                                                             28   (60) days prior to the discovery cut-off date, in accordance with LR 26-1(b)(3). Rebuttal expert
                                                                                                                                                   -5-
                                                                                                  Case 2:18-cv-02286-JAD-BNW Document 46
                                                                                                                                      45 Filed 03/05/21
                                                                                                                                               03/01/21 Page 6 of 7


                                                                                              1
                                                                                                  disclosures shall be made by Monday, July 19, 2021, thirty (30) days after the initial disclosure of
                                                                                              2
                                                                                                  experts deadline, in accordance with LR 26-1(b)(3). The parties shall have until the discovery cut-
                                                                                              3
                                                                                                  off date to take the depositions of the experts. Expert discovery will be conducted in accordance
                                                                                              4
                                                                                                  with applicable Federal Rules of Civil Procedure and Local Rules of this District Court, specifically,
                                                                                              5   Fed. R. Civ. P. 26(a)(2) and 26(b)(4), and Local Rules 26-1(b)(3).
                                                                                              6          d. Interim Status Report: In accordance with LR 26-3, the parties shall file the Interim Status
                                                                                              7   Report by Friday, June 18, 2020, sixty (60) days prior to the discovery cut-off date.
       ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                              8          e. Dispositive Motions: Dispositive motions shall be filed by Thursday, September 16, 2021,

                                                                                              9   thirty (30) days after the discovery cut-off date, in accordance with LR 26-1(b)(4).
                                      A PROFESSIONAL CORPORATION




                                                                                             10          f. Motions in Limine: Pursuant to LR 16-3(b), and unless the District Judge issues an Order
                                         LAS VEGAS, NEVADA 89106

                                                                   LAS VEGAS, NEVADA 89106
                                         801 SOUTH RANCHO DRIVE
                                           QUAIL PARK, SUITE D-4
LAW OFFICES




                                                                                             11   with a different deadline or briefing schedule, any motions in limine shall be filed and served thirty

                                                                                             12   (30) days prior to trial unless the District Judge issues an order with a different deadline or briefing

                                                                                             13   schedule. Oppositions shall be filed and served and the motion submitted for decision fourteen (14)

                                                                                             14   days thereafter. Reply briefs will only be allowed with leave of court.

                                                                                                         g. Pretrial Order: The Pretrial Order shall be filed not later than Monday, October 18, 2021,
                                                                                             15
                                                                                                  thirty (30) days after the deadline for filing dispositive motions, in accordance with LR 26-1(b)(5).
                                                                                             16
                                                                                                  In the event dispositive motions have been filed, the Pretrial Order shall be suspended until thirty
                                                                                             17
                                                                                                  (30) days after a decision of the dispositive motions or further order of the Court.
                                                                                             18
                                                                                                         h. Fed. R. Civ. P. 26(a)(3) Disclosures: The pretrial disclosures required by Fed. R. Civ. P.
                                                                                             19
                                                                                                  26(a)(3), and any objections thereto, shall be included in the final pretrial order in accordance with
                                                                                             20
                                                                                                  LR 26-1(b)(6).
                                                                                             21
                                                                                                  ///
                                                                                             22
                                                                                                  ///
                                                                                             23
                                                                                                  ///
                                                                                             24
                                                                                                  ///
                                                                                             25
                                                                                                  ///
                                                                                             26
                                                                                                  ///
                                                                                             27   ///
                                                                                             28   ///
                                                                                                                                                   -6-
                                                                                                  Case 2:18-cv-02286-JAD-BNW Document 46
                                                                                                                                      45 Filed 03/05/21
                                                                                                                                               03/01/21 Page 7 of 7


                                                                                              1
                                                                                                         i. Extensions or Modifications of the Discovery Plan and Scheduling Order: In accordance
                                                                                              2
                                                                                                  with LR 26-4, any motion or stipulation to extend a deadline set forth in this discovery plan and
                                                                                              3
                                                                                                  scheduling order shall be received by the Court no later than twenty-one (21) days before the
                                                                                              4
                                                                                                  expiration of the subject deadline. A request made within 21 days of the subject deadline will be
                                                                                              5   supported by a showing of good cause. Any stipulation or motion will comply fully with LR 26-4.
                                                                                              6          IT IS SO STIPULATED.
                                                                                              7    DATED this 1st day of March, 2021.                DATED this 1st day of March, 2021.
       ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                              8    ALBRIGHT, STODDARD, WARNICK &                      RESNICK & LOUIS, P.C.
                                                                                                   ALBRIGHT
                                                                                              9
                                      A PROFESSIONAL CORPORATION




                                                                                             10    /s/ Daniel R. Ormsby, Esq.                        /s/ Paul A. Acker, Esq.
                                         LAS VEGAS, NEVADA 89106

                                                                   LAS VEGAS, NEVADA 89106
                                         801 SOUTH RANCHO DRIVE
                                           QUAIL PARK, SUITE D-4




                                                                                                   ________________________________                  __________________________________
LAW OFFICES




                                                                                             11    G. MARK ALBRIGHT, ESQ.                            PAUL A. ACKER, ESQ.
                                                                                                   Nevada Bar No. 001394                             Nevada Bar No. 3670
                                                                                             12    JORGE L. ALVAREZ, ESQ.                            THOMAS MARONEY, ESQ.
                                                                                                   Nevada Bar No. 014466                             Nevada Bar No. 13913
                                                                                             13    DANIEL R. ORMSBY, ESQ.                            packer@rlattorneys.com
                                                                                                   Nevada Bar No. 014595                             tmaroney@rlattorneys.com
                                                                                             14
                                                                                                   801 South Rancho Drive, Suite D-4                 8925 West Russell Road, Suite 220
                                                                                             15    Las Vegas, Nevada 89106                           Las Vegas, NV 89148
                                                                                                   T: (702) 384-7111 / F: (702) 384-0605             T: (702) 997-3800 / F: (702) 997-3800
                                                                                             16    gma@albrightstoddard.com                          Attorneys for Defendants,
                                                                                                   jalvarez@albrightstoddard.com                     Lumbee Land Development, Inc., & Lumbee
                                                                                             17    Attorneys for Defendant Alton Locklear            Tribe Holdings, Inc.

                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21                                                 ORDER

                                                                                             22        IT IS ORDERED
                                                                                                       IT IS SO ORDERED.that on the basis of good cause discovery in this matter is
                                                                                                   STAYED up to and including May 4, 2021.
                                                                                             23
                                                                                                                                               _____________________________________
                                                                                                          Additionally, given counsel's representation       that plaintiff has refused to participate
                                                                                             24    in the required Rule 26(f) conference and   UNITED      STATESofMAGISTRATE
                                                                                                                                                 in the drafting                      JUDGE
                                                                                                                                                                      the parties' proposed
                                                                                                   discovery plan and scheduling order, IT IS FURTHER ORDERED that by March 25,
                                                                                             25    2021, plaintiff must file a notice with the ____________________________
                                                                                                                                               Court stating whether he intends to continue
                                                                                                   prosecuting this case. Failure to complyDATEDwith this order may result in a recommendation
                                                                                             26
                                                                                                   to the district judge that this case be dismissed for failure to prosecute and for failure to
                                                                                                                                                      IT IS SO ORDERED
                                                                                             27    follow this Court's orders.
                                                                                                                                                      DATED: 2:01 pm, March 05, 2021
                                                                                             28

                                                                                                                                                  - 7 -BRENDA WEKSLER
                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
